DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive. 
Applicant contends in page 12 of the remarks:
In the rejection of independent claims 1 and 10, the Office Action at page 5 relies on Yang’s described bowtie antenna “caps” in Figure 7 for teaching the claimed monopole antennas. Applicants disagree, at least because Yang’s described caps are components of a bowtie dipole antenna, which do not teach or suggest separate monopole antennas, as claimed.

Examiner respectfully disagrees. A skilled artisan would appreciate that a monopole antenna is one half of a dipole antenna, i.e., two monopole antennas form a dipole antenna. Yang discloses, e.g., at ¶ [0182], “FIG. 7 shows still another embodiment of a bowtie antenna arrangement 160 comprising a multilayered capped bowtie antenna structure particularly suitable for millimeter wave applications.”  Hence, four monopole antenna elements 4G (“caps”) are shown in Fig. 7 used for millimeter wave applications. 
Applicant further contends in page 13 of the remarks:
In the rejection of independent claims 1 and 10, the Office Action at page 4 relies on Yang’s described grand planes (710’ and 710”) and vias (71B) as shown in Figures 7A and 7B for teaching the claimed substrate integrated waveguide (‘SIW’), and then further states that Yang’s caps shown in Figures 7 and 71 teach “wherein the first monopole antenna and the second monopole antenna are located in the SIW” as claimed.

Applicants disagree, at least because Yang’s described caps are located on the fifth layer of the PCB while Yang’s described waveguide is located within the first layer of the PCB. Further, Applicants note that Yang is silent as to describing the caps as being located within the first layer of the PCB, specifically between the ground planes 710’ and 710” that help make up the SIW.


Nevertheless, gist of the invention appears to be, inter alia, a first monopole antenna 230 having a first operating frequency centered at 112 GHz and a second monopole antenna 240 having a second operating frequency centered at 84 GHz, thereby providing multi-band, high frequency antenna operation. See ¶¶ [0017]-[0019] of the instant invention’s printed publication. 
However, merely pieces of the invention have been claimed. 
Absent specific limitations recited to clearly discern the invention, prior art reads well on the breadth of claims 1 and 10.  

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 reciting “wherein the first monopole antenna and the second monopole antenna are located in the SIW at a distance from the back wall optimal for each monopole antenna operating frequency” should read --wherein the first monopole antenna and the second monopole antenna are . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 reciting “each operating frequency” is indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --each operating frequency of the first-fourth monopole antennas--. 
There should be clear recitation of interrelated structure in order to provide a complete and operable PCB. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Yang” (US 2020/0059010). 
Claim 1: Yang discloses a printed circuit board ('PCB') comprising: 
a substrate integrated waveguide ('SIW') formed by two ground planes 710’, 710” (Figs. 7A-B) and ground vias 71B (Fig. 7B) spaced so as to function as two side walls (separating 71F) and a back wall (see Figs. 7 and 7I) with the spacing between the two side walls (for microstrip lines 71F, Fig. 7B) determining a wave guide dominant mode cutoff frequency (see Fig. 7I); 
a first monopole antenna 4G (left element of the diamond pattern, Fig. 7); and 
a second monopole antenna (right element 4G), 
wherein the first monopole antenna and the second monopole antenna are located in the SIW at a distance from the back wall (see Figs. 7 and 7I) optimal for each monopole antenna operating frequency (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Yang fails to expressly teach the back wall with the spacing between the two side walls determining a wave guide dominant mode cutoff frequency. 
However, Yang suggests desired operating applications by teaching [0202] “Through the invention it becomes possible to easily fabricate different antenna arrangements having different numbers of ports, ports excited in different desired manners, having different characteristics and being suitable for different applications, e.g. as elements in a Massive MIMO array for 5G communications systems, but of course also for other implementations.”


Claims 2-4: Yang discloses the PCB of claim 1 wherein the operating frequency of the first monopole antenna is selected to be a first half of the waveguide dominant mode frequency range and the operating frequency of the second monopole antenna is selected to be a second half of the waveguide dominant mode frequency range (¶ [0104], ¶ [0202]); 
wherein the first monopole antenna and the second monopole antenna are offset laterally from an axis of the SIW (Fig. 7A shows 711 being offset axially along an axis parallel to 71D and bounded by 71B; see also ¶ [0104], ¶ [0202]); 
wherein the first monopole antenna and the second monopole antenna are offset axially along an axis of the SIW (Fig. 7A shows 711 being offset axially along an axis parallel to 71D and bounded by 71B; see also ¶ [0104], ¶ [0202]).

	Method claims 10-13 recite limitations that are similar in scope to claims 1-4, respectively. Hence, claims 10-13 are rejected for the same reasons given above. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (cited above) in view of “Jo” (US 7079079). 
Claim 9: Yang is silent regarding wherein the first monopole antenna and the second monopole antenna are quarter wave monopole antennas.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Yang’s invention such that wherein the first monopole antenna and the second monopole antenna are quarter wave monopole antennas, in order to obtain tuned antenna operational parameters. 

Method claim 18 recites limitation(s) similar in scope to claim 9. Hence, claim 18 is rejected for the same reason(s) as given above. 

Allowable Subject Matter
Claim 5-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frank (US 10665917) discloses wherein the first monopole antenna 32 (Fig. 6) and the second monopole antenna 34 are located in the SIW 24 at a distance from the back wall 22 (Fig. 2) optimal for each monopole antenna operating frequency.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845